DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to “Claims filed on 10/14/2022”.  Applicant’s cancellation of claims 1-42 and addition of new claims 43-50 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 43-50 are pending wherein claim 43 is independent.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2019 is being considered by the examiner.
Claim Objections
Claim 48 objected to because of the following informalities:  Claim 48 depends on Claim 42 which has been cancelled. Examiner is examining claim 48 as if it depends on Claim 47 in this Office action.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitations " first sets of individual rows" in line 5 and “first sets of individual lines” in line 8 and “second sets of individual lines” in line 21.  These limitations render the claim indefinite since it is unclear if there is a single first set of individual rows (first set of individual lines/second set of individual lines) or if there are multiple first sets of individual rows (first sets of individual lines/second sets of individual lines). Based on the disclosure of the instant Application as shown in Fig 2A, there are is a first set of individual rows of individual vias 22 and a second set of individual rows of individual vias 24 and it is not clear if the limitation “first sets” indicates both the first set comprising 22 and second set comprising 24 or if it indicates a single set of either 22 or 24. 
Claim 47 recites the limitation 7 “a recess” in line 2 which renders the claim unclear since it is unclear if it is the same recess as claimed in claim 46 or a different recess. For examination purposes, this is being read as the same recess as in claim 46.
Claim 49 recites the limitation “a backing material” in line 1 and 2 and “a recess” in line 2 which renders the claim unclear since it is unclear if it is the same backing material as in Claim 45 or a different backing material; it is unclear if it is the same recess as claimed in claim 46 or a different recess. For examination purposes, this is being read as the same backing material as in Claim 45 and same recess as in claim 46.
Claim 43 recites the limitation "the first of individual rows" in line 10; “the first sets of rows” in line 12; “the first set of individual vias” in line 24; ‘the first set of individual rows” in line 26; “the vias” in line 27.  There is insufficient antecedent basis for these limitations in the claim.
Claim 49 recites the limitation "the second set of lines" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
 Dependent claims 44-50 are rejected due to their dependencies. Claims are being examined as best understood to mean that there is a first set of individual rows of individual vias, a first set of individual lines and a second set of individual lines.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "on", "layer", "extend" “along” “between” “over” “upon” “cover” “defining” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. on, layer, extend, along, between) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “position word indicating a position in close proximity with”, “one thickness lying over or under another”, “to continue in a specific direction” “in a line matching the direction of” “in a space that separates” ”above or under” “in a straight line from a particular position” “on” “to place something above” “to make clear” respectively. Further note the limitation “contact/connect” is being interpreted to include "direct contact (connection)" (no intermediate materials, elements or space disposed there between) and "indirect contact (connection)" (intermediate materials, elements or space disposed there between).

Claims 43-50 are rejected under 35 U.S.C. 103 as being unpatentable over DePaula et al (US 2010/0102133 A1 hereinafter DePaula) in view of Ikefuji et al (US 6,601,770 B2 hereinafter Ikefuji)
Regarding Claim 43, DePaula discloses in Fig 2A and 3B: A cellulose based integrated circuitry construction comprising:
a first cellulose substrate (208) having one surface opposing another surface:
first sets of individual rows of individual vias (220/222) extending through the first cellulose substrate between the one and other surfaces of the first cellulose substrate (See Fig 3B);
first sets of individual lines (302/304) of a first conductive material directly upon the one surface, wherein each individual line of the first conductive material extends along individual rows of the first set of individual rows of individual vias (See Fig 3B), the first conductive material extending through each of the individual vias of the first sets of rows from the one surface to the other surface of the first cellulose substrate (208);
a monolithic electronic component (202) adhered to the other surface of the first cellulose substrate, the monolithic electronic component having edges that define a lateral perimeter of the monolithic electronic component (See mark-up below); and
second sets of individual lines (360) of a second conductive material directly upon the other surface, wherein each individual line of the second conductive material extends substantially parallel with portions of individual rows of the first set of individual vias (See Fig 3B and mark-up below), the second conductive material (360) extending from the monolithic electronic component (202) over the adhesive and through one or more vias of the first set of individual rows. Examiner notes that De Paula discloses in [0048] that each of the cellulose substrates 204, 206 and 208 are adhered to one another through adhesives and the limitation “extending” is being interpreted broadly per MPEP 2111 and 2111.01 to mean “to be positioned along a certain course or in a certain direction” and since the adhesive is positioned along the direction of the electronic component and the second conductive material, this claim is being met by De Paula. 

    PNG
    media_image1.png
    515
    791
    media_image1.png
    Greyscale

DePaula does not disclose: an adhesive material around the lateral perimeter of the monolithic electronic component and extending between the edges of the monolithic electronic component and the other surface of the first cellulose substrate
However, Ikefuji in a similar device discloses in Fig 6 an adhesive material around the lateral perimeter of the monolithic electronic component (82) (Col 5 lines 28-32).
References DePaula and Ikefuji are analogous art because they both are directed to thin semiconductor packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of DePaula with the specified features of Ikefuji because they are from the same field of endeavor.

    PNG
    media_image2.png
    816
    756
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of DePaula and Ikefuji  so an adhesive material around the lateral perimeter of the monolithic electronic component and extending between the edges of the monolithic electronic component and the other surface of the first cellulose substrate as taught by Ikefuji in DePaula’s device since, this yields in a sealed electronic component protected from external environmental factors in the thin cellulose based device (See mark-up above showing the adhesive layer that extends between the edges of the monolithic component and the other surface of the cellulose substrate).
Regarding Claim 44, DePaula and Ikefuji disclose: The integrated circuitry of claim 43, DePaula discloses in Fig 2A-3B further comprising a second cellulose substrate (204) coupled to the first cellulose substrate (208).
Regarding Claim 45, DePaula and Ikefuji disclose: The integrated circuitry of claim 44, DePaula further discloses in Fig 2A-3B: further comprising a backing material (206) between first and second cellulose the substrates (204/208), the backing material (206) directly coupled to both the first and second cellulose substrates (See Fig 2A which shows that the backing material 206 would be in direct contact (directly coupled) with the cellulose substrates 204 and 208 once the integrated circuitry 100f is assembled).
Regarding Claim 46, DePaula and Ikefuji disclose: The integrated circuitry of claim 45, DePaula further discloses in Fig 2A-3B: wherein the backing material (206) defining a recess (210) configured to receive the electronic component (202), the adhesive material and at least a portion of the second conductive material (See Fig 2a-3b) [0047]. Examiner notes that DePaul discloses in [0047] that the backing material 206 could be thicker than the monolithic component 202 and thus one of ordinary skilled in the art would find it obvious that when the cellulose substrates 208, 204 and 206 along with the monolithic component are assembled, the monolithic component along with the adhesive and the second conductive material (360) would be received by the recess in backing material 206 since it is thicker than the monolithic component.
Regarding Claim 47, DePaula and Ikefuji disclose: The integrated circuitry of claim 46, DePaula further discloses in Fig 2A-3B: wherein the second cellulose substrates (206) defines a recess (210) sized for receiving at least a portion of the monolithic electronic component (202) [0039,0045].
Regarding Claim 48, DePaula and Ikefuji disclose: The integrated circuitry of claim 42 DePaula further discloses in Fig 3B: wherein monolithic electronic component (202) is rectangular defining corners, individual lines of the second conductive material (360) extending (note the broadest reasonable interpretation of “extend” in note above) from individual corners of the monolithic electronic component. Since the second conductive material stretches in a direction from the individual corners of the monolithic component. Additionally, the placement of bond pads or connectors on a monolithic component is based on the chip design and one of ordinary skilled in the art could choose the placement of these bond pads depending on application on hand.
Regarding Claim 49, DePaula and Ikefuji disclose: The integrated circuitry of claim 48 further comprising a backing material (206) defining a recess (210), the backing material covering the second set of rows (being interpreted as first rows of vias 220-222) of the second conductive material (360) while being adhered to the other surface of the cellulose material (208) and receiving the monolithic electronic component (202) within the recess. See 112(b) rejection of this claim and it’s interpretation for examination purposes.
Regarding Claim 50, DePaula and Ikefuji disclose: The integrated circuitry of claim 49, DePaula further discloses in Fig 2A-3B:  further comprising another substrate (204) adhered to the backing material (206) with an adhesive material, the other substrate enclosing the electronic component (202) within the recess.
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. Applicant argues in page 5 para 002 of remarks that “DePaula does not teach or describe conductive lines on both sides of the substrate. Figs. 3-3B specifically describe the same bottom view of the storage device. DePaula describes a third layer with holes as vias, not the same substrate with vias extending between opposing sides and conductive material on each of the opposing sides.”.
In response, the Office respectfully disagrees and notes that as shown in the rejection above, newly added claims 43-50 are rejected over DePaul in view of Ikefuji. As stated in the rejection above, DePaula discloses a cellulose substrate 208 that has holes 220-222 that are being read on the claimed “vias”.  As shown in Fig 2 and 3B, the first and second sets of conductive lines are formed on the one and the other surface of the cellulose substrate 208 respectively.  Therefore, the newly added claimed 43-50 stand rejected over DePaula et al (US 2010/0102133 A1) in view of Ikefuji et al (US 6,601,770 B2).

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811